Retention Agreement

This Retention Agreement (“Agreement”) is made as of September 29, 2014
(“Effective Date”) between Chicago Mercantile Exchange Inc. (the “Company”), a
Delaware corporation, and Jamie Parisi (“Employee”).

WHEREAS, Employee, who is Chief Financial Officer of the Company and a member of
the Company’s Executive Team, notified the Company that he is voluntarily
retiring from employment with the Company;

WHEREAS, the Company is seeking Employee’s commitment to remain employed with
the Company through December 31, 2104 in order to provide for an orderly
transition of the CFO duties to Employee’s successor;

WHEREAS, Employee is agreeable to remaining employed with the Company through
December 31, 2014 in return for the consideration set forth in this Agreement;

NOW THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

1. Termination of Employment. Employee will remain employed with the Company
through December 31, 2014, the effective date of his retirement (“Retirement
Date”). Employee will remain the Chief Financial Officer (“CFO”) until the
earlier of his Retirement Date or the date on which the CFO duties are
completely transitioned to Employee’s successor and Employee’s successor is
appointed as the CFO, which such date shall be determined by the Company in its
sole discretion. Employee will perform all duties as assigned by the Company,
including the CFO duties while Employee remains in the CFO role and duties
related to the transition of the CFO duties to Employee’s successor, through the
Retirement Date.

2. Consideration. In consideration for Employee’s releases, promises, and
representations in this Agreement, including, but not limited to Employee’s
agreement to remain employed through the Retirement Date and to assist with the
transition of the CFO duties, the Company will provide Employee with the
following, which Employee acknowledges Employee is not entitled to absent this
Agreement:



  (a)   Employee shall be eligible for a bonus under the Annual Incentive Plan
for Named Executive Officers for the 2014 plan year. The amount of the bonus
shall be determined by the Company in the normal course of business based on the
Company’s performance against the bonus metrics, Employee’s target bonus
opportunity in the CFO role and Employee’s performance during the 2014 plan
year. The bonus will be paid in the normal course of business at the same time
bonuses are paid to other eligible employees, which shall be no later than
March 15, 2015; and



  (b)   the Company will accelerate vesting on any unvested stock options and/or
restricted stock grants that would have otherwise vested if Employee had
remained employed by the Company through December 31, 2015. For the avoidance of
doubt, this provision shall not apply to any outstanding and unvested
performance share awards and the vesting of such             shares will not be
accelerated. Any vesting provided under this provision shall become effective
within five (5) business days following the Retirement Date and is subject to
the terms and conditions of the Omnibus Stock Plan. The Company will withhold
any restricted stock necessary to cover Employee’s tax obligations due as a
result of the accelerated vesting.

3. Released Parties. As used in this Agreement, “Released Parties” means (a) the
Company, (b) all of the Company’s predecessors, parents, successors,
subsidiaries, and affiliates, and (c) all past and present officers, directors,
agents, employees, officials, employee benefit plans (and their sponsors,
fiduciaries, and administrators), insurers, and attorneys of the entities
described in parts (a) and (b) of this paragraph.

4. Release of Claims. In exchange for the payments and other consideration from
the Company described in paragraph 2 above, Employee, on behalf of Employee and
Employee’s agents, representatives, attorneys, assigns, heirs, executors, and
administrators, fully releases each of the Released Parties from, and agrees not
to bring any action, proceeding or suit (but without restricting Employee’s
ability to file a charge or participate in an investigation or proceeding
conducted by an administrative agency) against any of the Released Parties
regarding any and all waivable and releasable known or unknown claims, causes of
action, liabilities, damages, fees, or remunerations of any sort regarding any
act or failure to act that occurred up to and including the date on which
Employee signs this Agreement, including but not limited to all claims arising
out of or in connection with Employee’s employment or separation of employment
with the Company, and including but not limited to:



  (a)   all claims for violation of any federal, state or municipal statute,
ordinance, executive order or regulation that may legally be waived by private
agreement, including but not limited to Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, the
Workers Adjustment and Retraining Notification Act (“WARN”), the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act of 2002, the Illinois Human
Rights Act, the Illinois Worker Adjustment and Retraining Notification Act (“IL
WARN”) the Illinois Constitution and all other federal, state, county,
municipal, or other statutes, ordinances or regulations, as may be enacted
and/or amended from time to time;



  (b)   any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and any claims,
including those available under common law, for failure to pay wages, bonuses,
employee benefits, severance (including, but not limited to, claims for
severance under any severance pay plan covering employees of the Company), other
compensation, damages, or other remuneration especially because of Employee’s
acknowledgement that the Company has paid Employee in full any and all monies
owed to Employee in connection with Employee’s employment with and separation
from the Company;



  (c)   any and all claims arising out of any other laws or regulations,
including but not limited to the common law of any state relating to employment,
employment discrimination, or personal injury; and/or



  (d)   any and all claims for attorneys’ fees and costs.

Employee further waives any right to recovery in a proceeding instituted on
Employee’s behalf by the Equal Employment Opportunity Commission (“EEOC”) or any
other administrative agency or entity regarding Employee’s employment with, or
separation from, the Company. In addition, in the event Employee’s separation
from the Company constitutes an “employment loss” as defined by WARN and/or IL
WARN, then the payments and benefits provided pursuant to paragraph 2 above
shall offset, on a dollar-for-dollar basis, any damages or liabilities to
Employee under those statutes.

For the avoidance of doubt, nothing contained in this Agreement shall release
any entitlement to, or with respect to, any indemnification which you may have
pursuant to the Company’s bylaws, any policy of insurance maintained by the
Company or otherwise under the law.

5. Return of Company Materials Upon Termination. Employee acknowledges that all
records, documents, and tangible embodiments containing, summarizing, or
describing Proprietary Information prepared by Employee or coming into
Employee’s possession by virtue of employment by the Company are and will remain
the property of the Company. Employee agrees that he will return to the Company
all such items and copies of such items in Employee’s possession, as well as any
and all other property belonging to the Released Parties, including but not
limited to pagers, keys, key card, cellular phones, credit cards, personal and
laptop computers, and other electronic equipment, prior to Employee’s
termination of employment on the Retirement Date.

6. Entire Agreement; Governing Law. This Agreement represents the entire
agreement and understanding concerning Employee’s separation from the Company.
This Agreement supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company with the
exception of the Employee’s obligations under the Confidentiality,
Non-Competition, and Non-Solicitation Agreement previously executed by Employee,
a copy of which is attached to this Agreement. This Agreement may only be
amended in a writing signed by Employee and an executive officer of the Company.
This Agreement shall be governed by the laws of the state of Illinois, without
regard to its conflict of laws rules.

7. Section 409A. A termination of employment will not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amount or benefit that is considered “nonqualified deferred compensation” under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms will
mean “separation from service.”  If Employee is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit will be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of your
“separation from service,” and (B) the date of your death, to the extent
required under Code Section 409A.  Upon the expiration of the foregoing delay
period, all payments and benefits delayed pursuant to this section will be paid
or reimbursed to you in a lump sum and all remaining payments and benefits due
under this Agreement (if any) will be paid or provided in accordance with the
normal payment dates specified for them herein.

8. Voluntary Execution of Agreement. Employee acknowledges that:



  a.   Employee has carefully read this Agreement and fully understand its
meaning;



  b.   Employee had the opportunity to take up to 21 days after receiving this
Agreement to review it before signing below;



  c.   upon presenting this Agreement, the Company advised Employee in writing
to review it with an attorney of Employee’s choice before signing the Agreement;



  d.   Employee has full knowledge of the significance and effect of this
Agreement, and is entering into it knowingly, voluntarily, and without any
coercion or duress; and



  e.   the only consideration Employee has received for signing this Agreement
is described herein, and no other promises or representations of any kind have
been made by any person or entity to cause Employee to sign it.

9. Agreement Effective Date. This Agreement shall become effective on the date
it is fully executed.

      Chicago Mercantile Exchange Inc.   Jamie Parisi
By:/s/ Hilda Harris Piell
Its: Chief HR Officer
Date: 9/30/2014
  /s/ Jamie Parisi

Date: 9/29/2014

